Bernes, Judge.
George and James Davidson, co-executors of the estate of Lorraine D. Barr, appeal from the order entered by the Probate Court of Fulton County awarding prejudgment interest on a testamentary gift made to Richard Barr. Finding no error, we affirm.
The record reflects that Lorraine D. Barr died testate on September 18, 2001, naming her natural sons, George and James Davidson, as co-executors of her estate (the “Co-executors”). Barr bequested $100,000 to her stepson, appellee Richard Barr. However, the Co-executors refused to pay the $100,000 bequest, contending that appellee had not repaid the estate for an alleged $2,500 loan made to him by Barr five years prior to her death and had not made an itemized list of personal property he allegedly removed from Barr’s home without permission.
On June 3,2003, nearly two years after the testator’s death, Barr filed his Petition for Settlement of Account, alleging that the Co-executors breached their fiduciary duties by failing to distribute his $ 100,000 bequest.1 Following a hearing, the probate court specifically found that the appellants’ basis for refusing to pay was “dubious” and was done “without authority.” The probate court further found that there was “no basis for delay” in payment of the gift and that the Co-executors could have taken advantage of other legal remedies *838available to them instead of withholding payment of the gift for over two years, but chose not to exercise those options. Accordingly, the probate court ordered that Barr be paid the full amount of his bequest, plus prejudgment interest.
On appeal, the Co-executors’ sole enumeration of error is that the probate court erred in awarding prejudgment interest. The record reflects that Barr’s bequest of $100,000 to appellee was in the form of a general testamentary gift. See OCGA § 53-4-59 (defining “general testamentary gift”).2 Prejudgment interest on general testamentary gifts is addressed by a specific provision of the Probate Code, OCGA § 53-4-61, entitled “Time at which general or demonstrative testamentary gift bears interest.” That provision states:
A general... testamentary gift usually bears interest at the legal rate after the expiration of 12 months from the death of the testator; provided, however, that when a general . . . testamentary gift is to be paid at a later time or upon a later event, it bears no interest until such time or event.
OCGA§ 53-4-61 (a). Based on this plain statutory language, the issue of whether the probate court should have awarded prejudgment interest is controlled by OCGA § 53-4-61.
The dissent instead relies upon OCGA § 7-4-15, the general statute dealing with interest on liquidated demands. But, under the rules of statutory construction, a specific statute normally prevails over a general one. Metzger v. Americredit Financial Svcs., 273 Ga. App. 453, 459 (615 SE2d 120) (2005); Hooks v. Cobb Center Pawn &c., 241 Ga. App. 305, 309 (6) (527 SE2d 566) (1999). It follows that the operative statute in this probate case is the more specific statute, OCGA § 53-4-61, rather than the more general one, OCGA § 7-4-15. See DuBose v. Box, 246 Ga. 660 (273 SE2d 101) (1980) (applying predecessor statute to OCGA § 53-4-61 in context of dispute over a decedent’s will). See also Southwestern Life Ins. Co. v. Middle Ga. Neurological Specialists, 262 Ga. 273, 276 (2) (416 SE2d 496) (1992) (holding that the more specific prejudgment interest statute, OCGA *839§ 33-25-10, governs whether prejudgment interest should be awarded on life insurance proceeds, not OCGA § 7-4-15).3
Applying OCGA § 53-4-61 to the case at hand, we conclude that the probate court did not abuse its equitable discretion in awarding prejudgment interest on the general testamentary gift made to appellee. Under subsection (b) of OCGA § 53-4-61, the requirement that prejudgment interest be awarded “yields to the equity and necessity of a particular case [(1)] if the condition of the estate as to the payment of debts and testamentary gifts is doubtful or [(2)] if the fund out of which the testamentary gift is to be paid is unavailable for all the charges made upon it or [(3)] if any other equitable circumstance intervenes.” OCGA§ 53-4-61 (b). Neither (1) nor (2) is relevant under the facts here; both conditions pertain to circumstances where it is doubtful that the estate, or a particular fund of the estate, will be able to pay out all of the claims or charges made upon them. Therefore, in the present action, the operative question is more generally whether “other equitable circumstances” intervened justifying a decision not to award prejudgment interest.
As such, the decision whether to award prejudgment interest was left to the sound equitable discretion of the probate court, and we will not reverse absent a clear and manifest abuse of that discretion. See generally Dawson v. Dawson, 277 Ga. 850, 851 (597 SE2d 114) (2004) (noting that trial court’s exercise of its equitable powers “is generally a matter within the sound discretion of the trial court [and] should be sustained on review where such discretion has not been abused”) (citation and punctuation omitted); Early v. Early, 243 Ga. 125, 127 (1) (252 SE2d 618) (1979) (applying abuse of discretion standard to trial court’s exercise of its equitable powers). Given this deferential standard of review, we affirm the probate court’s decision to award prejudgment interest under the circumstances of this case. The record does not reflect a manifest abuse of discretion, particularly in light of the specific findings made by the probate court, discussed supra.
Furthermore, contrary to the dissent’s argument, an affirmance is warranted irrespective of whether a bona fide controversy existed over the full amount owed by the estate to appellee. In determining whether “other equitable circumstances” intervened justifying a decision not to award prejudgment interest under OCGA § 53-4-61, *840the probate court was entitled to consider whether a bona fide controversy existed as one of multiple factors relevant to balancing the equities at stake. See generally Rice v. Lost Mountain Homeowners Assn., 269 Ga. App. 351, 357 (6) (604 SE2d 215) (2004) (indicating that when trial court is called to exercise its equitable powers, the trial court has broad discretion to consider all relevant factors as part of crafting its decision). However, because this case is governed by OCGA § 53-4-61 rather than OCGA § 7-4-15, resolution of whether a bona fide controversy existed between the parties is not dispositive. We must defer to the trial court’s exercise of its discretion in balancing all of the equities involved.

Judgment affirmed.


Andrews, P. J., Blackburn, P. J., Smith, P. J., and Adams, J., concur. Miller and Ellington, JJ., dissent.


 It is relevant to note in light of the dissent that the Co-executors never sought judicial guidance regarding the dispute prior to the filing of Barr’s petition. See OCGA § 9-4-4; Ga. Money Corp. v. Rissman, 220 Ga. 476 (139 SE2d 486) (1964).


 OCGA § 53-4-59, entitled “Specific, demonstrative, general, or residuary testamentary gifts,” provides:
Testamentary gifts may be specific, demonstrative, general, or residuary. Aspecific testamentary gift directs the delivery of property particularly designated. A demonstrative testamentary gift designates the fund or property from which the gift is to be satisfied but nevertheless is an unconditional gift of the amount or value specified. A general testamentary gift does not direct the delivery of any particular property. A residuary testamentary gift includes all the property of the estate that is not effectively disposed of by other provisions of the will.


 Grange Mut. Cas. Co. v. Kay, 264 Ga. App. 139, 143-144 (4) (589 SE2d 711) (2003), cited by the dissent, is inapposite. That case involved a dispute over an award of prejudgment interest made by the superior court pursuant to OCGA § 7-4-15 as part of litigation over a personal injury settlement. To the extent that the probate court was involved at all in the matter, it was to appoint a guardian for one of the plaintiffs, who was a minor, and to approve the underlying settlement that had been reached pursuant to former OCGA § 29-2-16 (e).